

EXECUTION COPY


STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) by and between LIVEDEAL, INC.,
a Nevada corporation (the “Company”), and the investors listed on Schedule I
attached to this Agreement (each a “Purchaser” and together the “Purchasers”) is
entered into as of November 29, 2010.
 
The Company and Purchasers are entering into this agreement to memorialize the
terms and conditions upon which Purchasers commit to purchase and acquire shares
of the Company’s common stock, $0.001 par value per share (the “Common Stock”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:
 
I.
STOCK PURCHASE COMMITMENT; REPRESENTATIONS BY EACH PURCHASER

 
1.1          Subject to the terms and conditions hereinafter set forth, the
Purchasers hereby agree to purchase from the Company (at the Company’s sole and
exclusive option) shares of Common Stock (the “Shares”) in multiple investment
tranches (each a “Tranche”) in accordance with the schedule set forth
below.  The aggregate dollar amount that each Purchaser is obligated to invest
in the Company in exchange for the Shares is set forth opposite each Purchaser’s
name on Schedule I attached hereto.  The purchase price (“Purchase Price”) for
each Share that the Purchasers are obligated to purchase in each Tranche shall
be the sum obtained by adding (i) US$0.50 and (ii) the average closing price for
the Common Stock as reported by the NASDAQ Capital Market for the 90-day period
immediately preceding (but not including) the Closing Date (as defined in
Section 1.3 below) for such Tranche.  No fractional Shares shall be issued to
any Purchaser; to the extent that any calculation would otherwise result in the
issuance of a fractional Share, the result of such calculation shall be rounded
down to the nearest whole Share.  Each Purchaser agrees that it will be
obligated to purchase its respective Shares in accordance with the following
schedule:
 
(i)         US$50,000 shall be wired to the Company’s designated account on or
before December 3, 2010.  For the sake of an illustration, the Purchase Price
payable in connection with such Tranche shall be $6.25 per Share, and up to an
aggregate of 8,000 Shares may be issued in such Tranche (subject to rounding
down to the nearest whole share for any individual Purchaser(s) as provided
above).
 
(ii)        An additional US$50,000 shall be wired to the Company’s designated
account on or before December 25, 2010.
 
(iii)       An additional US$50,000 shall be wired to the Company’s designated
account on or before January 25, 2011.
 
(iv)       An additional US$50,000 shall be wired to the Company’s designated
account on or before February 25, 2011.
 
1.2         The failure of a Purchaser to make the required Tranche payment as
set forth above (following written notice of such failure and a five business
day opportunity to cure) shall result in the Company having the right to
repurchase any and all Shares previously issued to the Purchaser for an amount
equal to the applicable Purchase Price of such Shares less US$0.50 per each
Share.

 

--------------------------------------------------------------------------------

 

1.3         The closing of each respective investment Tranche shall be a
“Closing” and the date of each Closing shall be a “Closing Date.”  At each
Closing or as promptly thereafter as possible, the Company shall cause to be
delivered to each Purchaser a certificate, registered in the name of the
Purchaser, representing the Shares actually purchased by Purchaser at such
Closing against payment of the Purchase Price therefore by wire transfer to a
bank account designated by the Company.
 
1.4         Each Purchaser recognizes that the purchase of the Shares entails
elements of risk in that (i) it may not be able to readily liquidate its
investment; (ii) transferability is restricted as set forth in Section 4.1; and
(iii) in the event of a disposition, it could sustain the loss of its entire
investment.
 
1.5         Each Purchaser acknowledges that it has prior investment experience
such that it is able to evaluate the merits and risks of an investment in the
Company; that it recognizes the speculative nature of this investment; and that
it is able to bear the economic risk it hereby assumes.  All reports, schedules,
forms, statements, and other documents required to be filed by the Company with
the United States Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated under each, including pursuant to Section 13(a) or 15(d)
thereof, as well as all amendments to such filings and reports and all exhibits
and documents incorporated by reference therein or attached thereto, that have
been filed as of the date of a respective Closing are collectively referred to
as the “Disclosure Reports.”  Each Purchaser acknowledges that it or its
representative(s) have read the Disclosure Reports available as of each
respective Closing.  Each Purchaser also acknowledges that it and its
representative(s) have been afforded the opportunity to make, and has made, all
inquiries as it and its representatives deemed appropriate with respect to the
Company’s affairs and prospects.
 
1.6         Each Purchaser hereby acknowledges that (i) the sale and issuance of
the Shares have not been approved by the NASDAQ or registered with the SEC by
reason of the Company’s intention that the offer and sale of the Shares be a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act pursuant to Section 4(2) thereof; (ii) the issuance of the
Shares has not been qualified under any state securities laws on the grounds
that the sale of the Shares contemplated hereby are exempt therefrom; and (iii)
the foregoing exemptions are predicated on the Purchaser’s representations set
forth herein.  Each Purchaser represents that the Shares are being purchased for
its own account, for investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof, within the meaning
of the Securities Act or applicable state securities laws.  Each Purchaser
understands that the Shares, upon their transfer, will not be registered under
the Securities Act and may be required to be held indefinitely unless they are
subsequently registered under the Securities Act, or an exemption from such
registration is available.
 
1.7         Each Purchaser represents that it is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.
 
1.8         Unless the resale of the Shares is subsequently registered with the
SEC, each Purchaser acknowledges that the certificate representing the Shares
shall bear a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO LIVEDEAL, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.”

 
2

--------------------------------------------------------------------------------

 

1.9         Each Purchaser represents that it has the full right, power and
authority to enter into and perform the Purchaser’s obligations hereunder, and
this Agreement constitutes a valid and binding obligation of the Purchaser
enforceable in accordance with its terms, except that (i) any enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefore may be brought.
 
II.
REPRESENTATION AND WARRANTIES BY THE COMPANY



Except as set forth in the Disclosure Reports, the Company represents and
warrants to each Purchaser as follows:


2.1        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct the business as described in the Disclosure Reports.  The Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company.
 
2.2        The Company’s subsidiaries are set forth in the Disclosure Reports or
on the Company’s website (the “Subsidiaries”).  Unless the context requires
otherwise, all references to the Company include the Subsidiaries.  Each
Subsidiary is a corporation or a limited liability company (as applicable) duly
organized, validly existing and in good standing under the laws of its state of
incorporation or organization as set forth in the Disclosure Reports or on the
Company’s website, with full power and authority, corporate and other, to own or
lease, as the case may be, and operate its properties, whether tangible or
intangible, and to conduct its business as currently conducted.  Each Subsidiary
is duly qualified as a foreign corporation or limited liability company to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or the ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and the
Subsidiaries taken as a whole.  Unless specified to the contrary in the
Disclosure Reports, the Company owns all of the issued and outstanding shares of
capital stock (or other equity or ownership interests) of each Subsidiary, such
ownership is free and clear of any security interests, liens, encumbrances,
claims and charges, and all of such shares have been duly authorized and validly
issued, and are fully paid and nonassessable.  The Company does not presently
own, directly or indirectly, an interest in any corporation, association, or
other business entity, and is not a party to any joint venture, partnership, or
similar arrangement, other than the Subsidiaries.
 
2.3        This Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company enforceable in accordance
with its terms, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors’ rights generally (including,
without limitation, statutory or other laws regarding fraudulent preferential
transfers) and equitable principles of general applicability.
 
2.4        The execution and delivery of this Agreement by the Company, and the
performance by the Company of its obligations under this Agreement, will not
conflict with or contravene in any material respect, cause a breach or violation
of or default under, any provision of applicable law or the Articles of
Incorporation or by-laws of the Company or any agreement or other instrument
binding upon the Company that is material to the Company, or any judgment, order
or decree of any governmental body, agency or court having jurisdiction over the
Company, and no consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required for the performance by the
Company of its obligations under this Agreement, except as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Shares and by Federal and state securities laws with
respect to the obligations of the Company under this Agreement or the listing of
the Shares with NASDAQ as may be required, which have been or will be obtained,
or as would not have a material adverse effect on the Company and the
Subsidiaries taken as a whole.

 
3

--------------------------------------------------------------------------------

 

2.5        The authorized capital stock of the Company conforms in all material
respects to the description thereof contained in the Disclosure Reports and such
description conforms in all material respects to the rights in the instruments
defining the same.  The issued and outstanding capital stock of the Company is
as set forth in the Disclosure Reports.  The shares of Common Stock of the
Company outstanding prior to the issuance of the Shares have been duly
authorized and are validly issued, fully paid and nonassessable.
 
2.6        The Shares have been duly and validly authorized and, when issued,
sold and paid for by the Purchaser in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
nonassessable, and the Purchaser will not be subject to personal liability
solely by reason of being such a holder and will not be subject to the
preemptive or similar rights of any holders of any security of the Company.  The
issuance of the Shares will not result in the right of any holder of securities
of the Company to adjust the exercise, conversion or exchange price of such
securities or otherwise reset the price paid for its securities.  No
authorization, approval or consent of any court, governmental authority or
agency is necessary in connection with the issuance by the Company of the
Shares.
 
2.7        The Disclosure Reports, as of their respective filing dates, complied
in all material respects with the requirements of the Exchange Act and the
applicable rules and regulations of the SEC thereunder.
 
2.8        Neither the Company nor any Subsidiary is in violation of its charter
or by-laws or in default in the performance of any obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument that is material to the Company and the
Subsidiaries taken as a whole to which the Company or any Subsidiary is a party
or by which the Company, any Subsidiary or any of their properties is bound,
except for such defaults that would not, individually or in the aggregate, have
a material adverse effect on the Company and the Subsidiaries taken as a whole
or as otherwise set forth in the Disclosure Reports.
 
2.9        There are no legal or governmental proceedings, orders, judgments,
writs, injunctions, decrees or demands pending or, to the Company’s knowledge,
threatened to which the Company or any Subsidiary is a party or to which any of
the properties of the Company or any Subsidiary is subject other than (a)
proceedings, orders, judgments, writs, injunctions, decrees or demands described
in the Disclosure Reports, or (b) proceedings, orders, judgments, writs,
injunctions, decrees or demands that would not be reasonably expected to have a
material adverse effect (i) on the Company and the Subsidiaries taken as a whole
or (ii) on the power or ability of the Company to perform its obligations under
this Agreement or to consummate the transactions contemplated by this Agreement.
 
2.10      The Company is in compliance with applicable provisions of (a) the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder and (b) the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations promulgated thereunder, in both
cases except where any incidence of noncompliance would not, individually or in
the aggregate, have a material adverse effect on the Company and the
Subsidiaries taken as a whole.

 
4

--------------------------------------------------------------------------------

 

2.11      Other than the transactions contemplated by this Agreement, neither
the Company nor any of its affiliates (as defined in Rule 501(b) of Regulation
D, each an “Affiliate”) has directly, or through any agent, (a) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Shares in a manner that would require the registration under the
Securities Act of the Shares or (b) offered, solicited offers to buy or sold the
Shares by any form of general solicitation or general advertising (as those
terms are used in Regulation D) or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act.  No registration under
the Securities Act of the Shares is required for the sale of the Shares to the
Purchaser under this Agreement, assuming the accuracy of the Purchaser’s
representations and warranties contained in this Agreement.
 
2.12      The Company and each Subsidiary owns or possesses, or has the right to
use, all material patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed or required by it in connection
with the business currently conducted by it as described in the Disclosure
Reports, except such as the failure to so own or possess or have the right to
use would not have, individually or in the aggregate, a material adverse effect
on the Company and the Subsidiaries taken as a whole.  To the Company’s
knowledge, there are no valid and enforceable United States patents that are
infringed by the business currently conducted by the Company or any Subsidiary,
or as currently proposed to be conducted by the Company or any Subsidiary, as
described in the Disclosure Reports and which infringement would have a material
adverse effect on the Company and the Subsidiaries taken as a whole.  The
Company is not aware of any basis for a finding that the Company or ay
Subsidiary does not have valid title or license rights to the patents and patent
applications referenced in the Disclosure Reports as owned or licensed by the
Company or any Subsidiary, and, to the Company’s knowledge, neither the Company
nor any Subsidiary is subject to any judgment, order, writ, injunction or decree
of any court or any Federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any arbitrator, nor has it entered into or is it a party to any
contract, which restricts or impairs the use of any of the foregoing which would
have a material adverse effect on the Company and the Subsidiaries taken as a
whole.  Neither the Company nor any Subsidiary has received any written notice
of infringement of or conflict with asserted rights of any third party with
respect to the business currently conducted by it as described in the Disclosure
Reports and which, if determined adversely to the Company or any Subsidiary,
would have a material adverse effect on the Company and the Subsidiaries taken
as a whole and the Company has no knowledge of any facts or circumstances that
would serve as a reasonable basis for any such claims.
 
2.13      There are no outstanding rights, warrants, options, convertible
securities or commitments to sell granted or issued by the Company entitling any
person to purchase or otherwise acquire any shares of the capital stock of the
Company, except as otherwise disclosed in the Disclosure Reports and except for
securities granted to directors and employees of the Company in the ordinary
course of business.
 
2.14      The financial statements included or incorporated by reference in the
Disclosure Reports as the same may have been amended prior to the date of the
Disclosure Reports, together with related schedules and notes, present fairly in
all material respects the financial position, results of operations and changes
in financial position of the Company and its consolidated subsidiaries on the
basis stated therein at the respective dates or for the respective periods to
which they apply; such statements and related schedules and notes have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein.

 
5

--------------------------------------------------------------------------------

 

2.15      There are no existing or, to the Company’s knowledge, threatened labor
disputes with the employees of the Company that would have a material adverse
effect on the Company and the Subsidiaries taken as a whole.
 
2.16      The Company has filed all Federal, state, local and foreign tax
returns which are required to be filed through the date hereof (except where the
failure to so file would not have a material adverse effect on the Company),
which returns are true and correct in all material respects, or have received
extensions thereof, and have paid all taxes shown on such returns and all
assessments received by them to the extent that the same are material and have
become due. All tax liabilities are adequately provided for on the books of the
Company.  To the Company’s knowledge, there are no tax audits or investigations
pending, which if adversely determined, would have a material adverse effect on
the Company taken as a whole.
 
2.17      The Company is insured against such losses and risks and in such
amounts as are customary in the businesses in which it is engaged, including but
not limited to, insurance covering product liability and real or personal
property owned or leased against theft, damage, destruction, act of vandalism
and all other risks customarily insured against.  All policies of insurance and
fidelity or surety bonds insuring the Company or the Company's businesses,
assets, employees, officers and directors are in full force and effect.  The
Company is in compliance with the terms of such policies and instruments in all
material respects.  The Company has no reason to believe that it will not be
able to renew their existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.
 
2.18      Any real property and buildings held under lease by the Company is
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not materially interfere with the use made and
proposed to be made of such property and buildings by the Company.
 
2.19      There is and there has been no failure on the part of the Company or,
to the Company's knowledge, any of the officers or directors of the Company in
their capacities as such, to comply in all material respects with the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith that are applicable to the Company and its officers and
directors.
 
III.
CONDITIONS TO PURCHASERS’ OBLIGATIONS AT CLOSINGS.

 
3.1        Conditions to the Purchaser’s Obligations at Each Closing.  The
obligations of each Purchaser to purchase Shares at any Closing are subject to
the fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived by that number of Purchasers representing a majority of
the amount to be invested in such Tranche:
 
(i)         Representations and Warranties.  The representations and warranties
of the Company contained in Article II shall be true and correct in all material
respects as of the date of such respective Closing.
 
(ii)        Performance.  The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before such
Closing.
 
(iii)       Current Disclosure Reports.  The Company shall have filed all
Disclosure Reports that are required to be filed as of the date of such Closing.

 
6

--------------------------------------------------------------------------------

 

IV.
MISCELLANEOUS

 
4.1        Each Purchaser hereby covenants and agrees that, during the period
beginning on each Closing Date and ending six months after such Closing Date,
such Purchaser will not, directly or indirectly, (a) offer, sell, offer to sell,
contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), the Shares
purchased by such Purchaser in such Tranche, or (b) enter into any swap or other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any Shares, whether any
such swap or transaction described in clause (a) or (b) above is to be settled
by delivery of any Share.
 
4.2        Any notice, request, advice, consent or other communication given
hereunder shall be given in writing and sent by overnight delivery service or
registered or certified mail, return receipt requested, and addressed as
follows: if to the Company, to it at 2490 E. Sunset Rd., Suite #100, Las Vegas,
NV 89120, United States of America, Attention: President; and if to the
Purchasers, to it at the address on the records of the Company.  Notices so
given shall be deemed to have been given on the earlier to occur of actual
receipt or three business days after the date of such mailing, except for
notices of change of address, which shall be deemed to have been given when
received.
 
4.3        This Agreement shall not be changed, modified or amended except by a
writing signed by the parties hereto.
 
4.4        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter thereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
4.5        References herein to a person or entity in either gender include the
other gender or no gender, as appropriate.
 
4.6        This Agreement and its validity, construction and performance shall
be governed in all respects by the laws of the State of Nevada.
 
4.7        After negotiations between the parties, this Agreement was prepared
by Snell & Wilmer L.L.P, as legal counsel to the Company.  Snell & Wilmer L.L.P.
has not acted as legal counsel to any of the Purchasers, individually or
collectively, in connection with the negotiation of or the transactions
contemplated by this Agreement.  Each Purchaser hereby acknowledges that it has
had the opportunity to review this Agreement with its own legal counsel.
 
4.8        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may also be executed and delivered
by facsimile or electronic (.pdf) signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.
 

 
COMPANY:
     
LiveDeal, Inc.
     
/s/ Kevin Hall
 
Name: Kevin Hall
 
Title: President
     
PURCHASER:
     
Joint Corporation FeelTech Investment Unit 1
     
/s/ Masao Nirasawa
 
Name: Masao Nirasawa
 
Title: Representative Director


 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
SCHEDULE OF PURCHASERS
 

 
Name and Address
 
Number of Shares
       
Investor 1:
Joint Corporation FeelTech Investment Unit 1
 
Tranche 1:
 
3-1-30 Roppongi Minato-ku
 
8,000 / $50,000.00
 
Tokyo 106-0032 Japan
     
Tel: + 813-3585-7201
     
Representative Director:  Masao Nirasawa
   


 

--------------------------------------------------------------------------------

 